Citation Nr: 0006213	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-11 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester,
New Hampshire


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for right wrist strain.

3.  Entitlement to service connection for residuals of injury 
to right middle finger.

4.  Entitlement to service connection for chronic postural 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1989 to February 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied service 
connection for anxiety disorder; denied service connection 
for right wrist strain; denied service connection for 
residuals of injury to right middle finger; and denied 
service connection for chronic postural lumbosacral strain.  
The veteran submitted a notice of disagreement in June 1998, 
and the RO issued a statement of the case in June 1998.  The 
veteran submitted a substantive appeal in July 1998, and 
testified at a hearing in April 1999.

At the April 1999 hearing, the veteran withdrew his requests 
for service connection for left wrist and left hand, and for 
a personality disorder.  The veteran stated that the claim 
for service connection for a personality disorder was 
"covered" by his request for service connection for anxiety 
disorder.


FINDINGS OF FACT

1.  The veteran was suspected of having a personality problem 
in service.

2.  There was no anxiety disorder noted in service.

3.  The veteran has not submitted competent (medical) 
evidence linking a current anxiety disorder to an incident of 
service or to aggravation in service.

4.  The veteran has not submitted competent (medical) 
evidence demonstrating the presence of a current right wrist 
disability.

5.  The veteran has not submitted competent (medical) 
evidence linking his current right wrist condition to an 
incident of service or to a service-connected disability.

6.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of a right middle finger 
injury, and the continuity of symptomatology of right hand 
problems.

7.  The veteran has not submitted competent (medical) 
evidence of a current right middle finger disability.

8.  The veteran has submitted competent evidence tending to 
show an in-service occurrence of a back injury, continuity of 
symptomatology of back pain, and a current back disability.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disease or injury for 
which applicable law permits compensation or service 
connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 
1991); 38 C.F.R. § 3.303(c) (1999).

2.  The claim for service connection for anxiety disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for right wrist strain 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for residuals of injury 
to right middle finger is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The claim for service connection for chronic postural 
lumbosacral strain is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

The threshold question to be answered in this case is whether 
the veteran has presented evidence of well-grounded claims; 
that is, evidence which shows that his claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such claims, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claims.  Murphy at 81.  The Court has also stated that a 
claim must be accompanied by supporting evidence; an 
allegation is not enough.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  In a claim of service connection, this generally 
means that evidence must be presented which in some fashion 
links a current disability to a period of military service, 
or as secondary to a disability which has already been 
service-connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of continuity 
of symptomatology, if the condition is noted during service 
or during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

A pre-existing disease or injury will be considered to have 
been aggravated by military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service or in the case of peacetime service 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154 (West 
1991); 38 C.F.R. § 3.306 (1998).  Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
See Browder v. Brown, 5 Vet. App. 268, 271-72 (1993) (citing 
Hensley v. Brown, 5 Vet. App. 155 (1993)).

A lay person's opinion cannot alone provide a foundation for 
a well-grounded claim when the opinion requires expert 
knowledge, such as the medical knowledge necessary to 
establish a causal link between a service-connected 
disability and another post-service disability.  In addition, 
a medical statement that is speculative will not support a 
well grounded claim.  Franzen v. Brown, 9 Vet. App. 235 
(1996); Johnson v. Brown, 9 Vet. App. 7 (1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

I.  Anxiety disorder

In this case, service medical records are negative of 
manifestations of an anxiety disorder.  At the time of the 
veteran's examination for entrance into military service in 
January 1989, the veteran reported that he had in the past 
been treated by a psychologist due to physical abuse as a 
child.  Records reflect that there was no evidence of any 
neuropsychiatric disorder.

Service personnel records show that the veteran was given an 
administrative discharge due to his failure to adapt to the 
naval environment.  A December 1989 report noted a possible 
personality problem, as evidenced by the veteran's inability 
to follow instructions and stay awake.  Service connection 
cannot be granted for a personality disorder, but may be 
granted for a mental disorder which is superimposed upon it 
during service.  38 C.F.R. §§ 3.303(c), 4.127.

Testimony of the veteran is to the effect that he never had 
any trouble with his nerves prior to military service, and 
that it was the stress associated with passing academic tests 
during military training that triggered his current nervous 
condition. The Board finds these lay statements, in and of 
themselves, incompetent with respect to showing an anxiety 
disorder in service, or that an anxiety disorder was 
misdiagnosed as a personality disorder in service.  There is 
simply no competent (medical) evidence showing that an 
anxiety disorder began in service, or was aggravated by 
service.  The absence of such evidence makes the claim not 
well-grounded.

While a 1997 report by Phillip Massad, Ph.D., shows an Axis I 
diagnosis of anxiety, not otherwise specified, and 
depression, not otherwise specified, as well as an Axis II 
diagnosis of personality disorder with avoidant and schizoid 
traits, there is no competent medical evidence in the claims 
folder that links the veteran's current anxiety disorder to 
an incident in service or to aggravation in service.  A claim 
is not well grounded where there is no medical evidence 
showing a nexus between a current disability and service.  
Caluza, 7 Vet. App. 498.  Again, the veteran's statements are 
not considered competent to establish medical causation.  
Therefore, the veteran's claim for service connection for 
anxiety disorder is not plausible, and it is denied as not 
well grounded.

The Board notes that the 1997 report by Phillip Massad, 
Ph.D., referred also to a "psychoeducational assessment" of 
the veteran in 1988, which noted that the veteran had a 
previous assessment and diagnosis of a schizoid disorder.  
Here, the Board finds that there is no competent (medical) 
evidence of record showing aggravation in service of any pre-
existing condition.
 
The veteran is advised that he may reopen the claim for 
service connection for anxiety disorder at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical opinion that links the veteran's current anxiety 
disorder to an incident of service or to aggravation in 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Right wrist strain

Service medical records are negative of manifestations of a 
right wrist strain.

Testimony of the veteran is to the effect that he injured his 
right wrist in January 1990, at the same time as when he 
injured the second digit of his right hand with a 
sledgehammer while breaking up cement cable.  The veteran 
also testified that he has continuing problems with manual 
dexterity, and with writing and drawing.

Caluza says that "incurrence" or "aggravation" of a 
disease or injury may be established by lay evidence, such as 
that presented here from the veteran.  However, one of the 
evidentiary problems in this case is that the veteran has not 
submitted medical evidence to substantiate his claim that his 
current right wrist condition is attributable to disease or 
injury in service.  Grivois v. Brown, 6 Vet. App. 136 (1994).  
The veteran's testimony to the effect that the problems with 
his right wrist are related to the injury in service is not 
considered competent to prove medical causation. Paulson v. 
Brown, 7 Vet. App. 466 (1995); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this case, there is simply no competent medical evidence 
in the claims folder that links the veteran's right wrist 
condition to a disease or injury in service, or to a service-
connected disability. A claim is not well grounded where 
there is no medical evidence showing a nexus between a 
current disability and service.  Caluza, 7 Vet. App. 498.

At a VA examination in July 1997, the examiner found no 
measurable residuals of a right wrist strain; x-rays did not 
reveal any bone or joint abnormalities.  The Board notes that 
the claims folder contains neither medical evidence of a 
current right wrist disability, nor medical records of any 
treatment for the veteran's right wrist while in service or 
post-service.  A service-connection claim must be accompanied 
by evidence which establishes that the veteran currently has 
the claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992);  see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  It is the veteran's burden to submit 
evidence of a current disability.  The absence of such 
evidence makes the claim not plausible and, therefore, not 
well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for right wrist strain at any time by 
notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

III.  Residuals of injury to right middle finger

Service medical records show that the veteran sustained first 
degree burns to his right hand in January 1990.

Service medical records also show that the veteran smashed 
the second digit of his right hand with a sledgehammer in 
January 1990.  There were pain, swelling, and tenderness at 
the proximal interphalangeal joint, as well as decreased 
range of motion.  X-rays were negative.  The assessment was 
soft tissue injury right middle digit; a splint was applied.  
In February 1990, records show that the veteran was not able 
to fully flex his finger.  While the veteran later reported 
that his fingers were okay, it was again noted that there was 
swelling of the veteran's right middle digit.

Testimony of the veteran at a hearing in April 1999 was to 
the effect that he continues to experience problems with 
manual dexterity, and with writing and drawing.  He is right-
handed.  The veteran also testified that he has not sought 
medical treatment for his right middle finger since his 
separation from service due to personal finances.

The veteran underwent VA examinations in May 1997 and in July 
1997.  He reported that he smashed his left hand or both 
wrists in service while using a sledgehammer.  He also 
reported that he continues to experience fatigue after 
attempting to write for a period of 30 minutes.  The examiner 
noted that the veteran reported some difficulty in using his 
hand for small chores.  A finger disability was not 
diagnosed.

Here, the Board finds that the veteran has submitted 
competent evidence tending to show an in-service occurrence 
of a right middle finger injury, and a continuity of 
symptomatology.  The Board notes that the claims folder 
contains neither medical evidence of a current right middle 
finger disability, nor medical evidence of a link between a 
current right middle finger disability and service or post-
service continuity of symptomatology.  A service-connection 
claim must be accompanied by evidence which establishes that 
the veteran currently has the claimed disability.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992);  see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is the 
veteran's burden to submit evidence of a current disability.  
The absence of such evidence makes the claim not plausible 
and, therefore, not well-grounded.

The veteran is advised that he may reopen the claim for 
service connection for right middle finger disability at any 
time by notifying the RO of such an intention and submitting 
supporting evidence.  An example of supporting evidence is a 
medical report demonstrating the current presence of the 
claimed disorder, and a medical opinion that links the 
veteran's claimed disorder to an incident of service or to a 
service-connected disability.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).


IV.  Chronic postural lumbosacral strain

Statements and testimony of the veteran in the claims folder 
are to the effect that he slipped on ice while marching in 
full gear and fell backwards onto his backpack.  He hurt his 
back when steel-toed boots inside his pack were driven into 
his lower back.  Service medical records show that the 
veteran sought treatment in January 1990 when his back had 
gotten stiffer after five days.  The examiner noted diffuse 
lumbar muscular tenderness, and no spasm; motor sensation was 
grossly intact.  The assessment was lumbar strain, mild.  For 
purposes of well-groundedness, the evidence of record is 
presumed true and supports a finding that a back injury was 
noted in service.

The veteran also testified that he continues to experience 
back pain, and that he gets spasms occasionally on the day 
following an hour of physical activity.  The veteran 
testified that he has not sought medical treatment since his 
separation from service, due to personal finances.  At a VA 
examination in May 1997, the veteran reported daily 
discomfort in his back.  The veteran was diagnosed with 
obesity complicating chronic postural lumbosacral strain.  
For purposes of well groundedness, the veteran's statements 
as to the continuity of symptomatology of a back condition 
post-service is presumed credible.  Savage, 10 Vet. App. at 
496.  The United States Court of Appeals for Veterans Claims 
has found that symptoms, not treatment, are the essence of 
any evidence of continuity of symptomatology.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

In light of this evidence, the Board finds that the veteran 
has presented a plausible claim for service connection for 
chronic postural lumbosacral strain.  As such, the claim is 
well grounded.


ORDERS

The claim for service connection for anxiety disorder is 
denied as not well grounded.

The claim for service connection for right wrist strain is 
denied as not well grounded.

The claim for service connection for residuals of injury to 
right middle finger is denied as not well grounded.

The claim of entitlement to service connection for chronic 
postural lumbosacral strain is well grounded.  To this extent 
only, the appeal is granted.



REMAND

The veteran's claim for chronic postural lumbosacral strain 
is well grounded.  However, having found that his claim is 
well grounded does not end the Board's inquiry.  Rather, in 
this case, it places upon VA the duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).

Where there is a reasonable possibility that a current 
condition is related to or is the residual of a condition 
experienced in service, VA should seek a medical opinion as 
to whether the veteran's claimed current disability is in any 
way related to the condition experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).

Accordingly, both a psychiatric evaluation and a medical 
examination are required to obtain a medical opinion as to 
whether the veteran's current back disability is the same 
disability or is in any way related to the back injury noted 
in service.  The examiners should take into account prior 
medical evaluations and treatment of the veteran.  Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993).  These include service 
medical records and any records of the veteran's motor 
vehicle accident prior to service.

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran and his 
representative to prepare a detailed list 
of all sources (VA and non-VA) of 
evaluation and treatment for the 
veteran's back disability before and 
after service.  Names and addresses of 
the medical providers, and dates of 
evaluations and treatment, should be 
listed.  After obtaining any needed 
release forms from the veteran, the RO 
should directly contact the medical 
providers, including Dartmouth-Hitchcock 
Medical Center, and obtain copies of the 
records not already in the file.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature, severity, and etiology of 
his back condition.  The examiner should 
also review all relevant records and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
current back disability is related to the 
injury of the veteran's back as noted in 
service.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.

3.  The RO should then review the 
veteran's claim for service connection 
for chronic postural lumbosacral strain.  
If action remains adverse to the veteran, 
an appropriate supplemental statement of 
the case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further appellate consideration.

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 



